The Disciplinary Review Board having filed with the Court its decision DRB 17-431 and DRB 17-432, concluding that Andrew William Dwyer of Newark , who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decision regarding the representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having determined on its own motion pursuant to Rule 1:20-16(b), to review the matter and having concluded that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that Andrew William Dwyer is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.